Citation Nr: 1754662	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.

(The issue of entitlement to service connection for Meniere's Disease is before another Veterans Law Judge and will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated 0 percent. This matter is now in the jurisdiction of the Milwaukee, Wisconsin RO.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2016 and June 2017, the Board remanded this matter for additional development.

Following the issuance of the September 2017 supplemental statement of the case (SSOC), the Veteran submitted additional evidence.  Such evidence is presumed to be submitted with a waiver of agency of original jurisdiction (AOJ) consideration as the appeal was perfected after February 2, 2013, and the Veteran did not request AOJ initial review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1)).

The August 2016 and June 2017 Board remand referred to the AOJ the issue of an increased rating for tinnitus.  As there is no indication that the AOJ has acted on the referral, the issue is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Additionally, in June 2017, the Veteran filed a claim for entitlement to a clothing allowance.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).





FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A.         § 1155 (2012); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by February 2013 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with this appeal in December 2013, November 2015, and October 2016.  Pursuant to the Board's June 2017 remand, an addendum medical opinion was obtained in June 2017.  The Board finds the reports of the examinations and addendum opinion adequate for rating purposes as they included audiometry in accordance with regulatory criteria, and the examiners expressed familiarity with the Veteran's history and the hearing loss disability picture presented.  The examiners elicited from the Veteran and accepted at face value his descriptions of the impact of his hearing loss on his functioning.  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. §  4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeal for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

On December 2013 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
10
10
25
65
L
15
10
20
65

The average puretone thresholds were 28 decibels for each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran was found to have severe sensorineural hearing loss (SNHL) bilaterally.

On March 2012 private audiometric evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
20
20
35
70
L
35
40
30
65

The average puretone thresholds were 36 decibels in the right ear and 43 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.   There is no indication that this audiometry included the appropriate speech discrimination test (Maryland CNC).  Thus, it is currently inadequate for rating purposes.  See 38 C.F.R. § 4.85.

On November 2015 VA audiological examination, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
10
30
65
L
15
10
25
50

The average puretone thresholds were 29 decibels for the right ear and 25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.

On June 2016 private audiometric evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
15
20
35
65
L
25
20
30
65

The average puretone thresholds were 34 decibels for the right ear and 35 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Again, there is no indication that this audiometry included the appropriate speech discrimination test (Maryland CNC); therefore, it is currently inadequate for rating purposes.  See 38 C.F.R. § 4.85.

On October 2016 VA hearing loss disability benefits questionnaire (DBQ), the Veteran reported exposure to loud noise only 12-14 hours prior to the exam.  He also reported difficulty with everyday conversations and watching TV; he had a hard time hearing alarms at work and cannot hear people talking over the work radio.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
40
45
50
70
L
45
40
45
80

The average puretone thresholds were 51 decibels for the right ear and 53 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 74 percent in the left ear.  The examiner determined that test results were not valid for rating purposes because the progression of hearing loss is "well beyond that normally observed and would be of great concern if organic in nature"; because of the Veteran's exposure to loud noise prior to the examination, the examiner determined that the results of the examination were reflective of a bilateral temporary threshold shift (TTS) from noise exposure.  The examiner determined that the Veteran will experience difficult in many work environments, particularly those in which people speaking to him are distant (more than six to 10 feet) or competing with background noise.  The hearing loss demonstrated during this examination specifically "is expected to cause great difficulty understanding verbal communication in any adverse listening environment, including those where a speaker is any significant distance away - even in quiet environments such as a conference room."

In November 2016 correspondence, the Veteran further explained the noise exposure he reported during the October 2016 examination: he was next to a car at a stop sign the day prior to the examination; since both his car and the other car's windows were down, he could hear music coming from the other car.  He denied that the music was so loud that it affected his hearing.  

On December 2016 VA hearing loss examination, audiometry revealed that puretone thresholds were:




1000
2000
3000
4000
R
15
15
40
70
L
25
20
30
65

The average puretone thresholds were 35 decibels for each ear.  Speech audiometry revealed speech recognition ability of 90 percent in each ear.  The examiner determined that the Veteran's hearing loss does not impact on ordinary conditions of daily life, including his ability to work.

On January 2017 private audiometric evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
35
45
50
80
L
40
40
50
80

The average puretone thresholds were 53 decibels for each ear.  Speech audiometry revealed speech recognition ability of 85 percent in the right ear and 90 percent in the left ear.  As there is no indication that this audiometry included the appropriate speech discrimination test (Maryland CNC), it is inadequate for rating purposes.  See 38 C.F.R. § 4.85.

The Board's June 2017 remand requested an addendum opinion that would determine whether the type of noise exposure explained by the Veteran in November 2016 correspondence would lead to a TTS such that the puretone test results of the October 2016 VA examination would be invalid.  In a June 2017 addendum opinion, the opinion provider stated that it was difficult to determine the reason for the threshold change during the October 2016 VA examination.  However, considering "the minimal differences in thresholds on the three other audiologic exams, both before and after the October test, it is more than likely they define this Veteran's actual auditory system function."  Although she requested information regarding the duration of the exposure and the loudness level, she ultimately determined that such information was not "of import" since later hearing evaluation data indicate hearing similar to prior test results.
In September 2017 correspondence, the author of the January 2017 private audiological evaluation stated that the discrimination scores were made using the Northwestern University word list #7 (and not the Maryland CNC test scores as required by 38 C.F.R. § 4.85).  Therefore, the audiometry provided is inadequate for rating purposes.  

The Board notes that the October 2016 VA examination would provide the Veteran with a compensable rating for his bilateral SNHL.  However, given the disparities between that test and the one less than a year earlier (in November 2015) and two months later (in December 2016), the Board finds that the October 2016 VA examination audiometry to be an outlier inconsistent with those examination findings.  In fact, the June 2017 VA opinion provider herself noted that the other examinations were more consistent with one another than the October 2016 VA examination results, which presented as an anomaly.  The Board therefore finds the October 2016 audiometry to be an outlier inconsistent with prior and post VA examination findings.

Accordingly, and based on the foregoing, a review of all the audiometry of record found none showing a hearing impairment warranting a compensable rating.  Specifically, under Table VI, the December 2013 and November 2015 VA audiometry (each) found Level I hearing in each ear; and the December 2016 VA audiometry found Level II hearing in each ear.  No examination found an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA).  Accordingly, no audiometry during the period under consideration shows a hearing loss disability warranting a compensable rating under the schedular criteria for rating hearing loss.  

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings on controlled audiometry. Such application here results in a 0 percent rating being warranted throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment flowing from the Veteran's hearing loss disability is as he describes, and includes difficulty hearing television, and conversation (particularly with background noise).  However, such impairment is contemplated by the 0 percent rating assigned.  

The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has not argued (and the record does not reflect), that his service-connected hearing loss renders him unable to secure or follow substantially gainful employment, the Board concludes that a claim for TDIU has not been raised.


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


